Exhibit 10.1

AMENDED AND RESTATED MANAGEMENT AGREEMENT

THIS AMENDED AND RESTATED MANAGEMENT AGREEMENT is entered into as of May 4, 2007
by and among KKR FINANCIAL HOLDINGS LLC., a Delaware limited liability company
(the “Company”), KKR FINANCIAL CORP., a Maryland corporation (“KKR Corp.”), and
KKR FINANCIAL ADVISORS LLC, a Delaware limited liability company (together with
its permitted assignees, the “Manager”).

WHEREAS, KKR Corp. was organized in July 2004 and elected to be taxed as a real
estate investment trust for federal income tax purposes;

WHEREAS, the Company entered into a Management Agreement as of August 12, 2004
(the “Original Management Agreement”) pursuant to which the Manager was retained
to manage and provide investment advisory services to KKR Corp.;

WHEREAS, on May 4, 2007, KKR Corp. was restructured so that KKR Corp. became a
subsidiary of the Company; and

WHEREAS, KKR Corp. and the Manager desire to amend and restate the Original
Management Agreement to provide that the Manager will manage and provide
investment advisory services to the Company and its subsidiaries, including KKR
Corp.

NOW THEREFORE, in consideration of the mutual agreements herein set forth, the
parties hereto agree as follows:

SECTION 1.                                DEFINITIONS. The following terms have
the meanings assigned them:

(a)  “Agreement” means this Amended and Restated Management Agreement, as
amended from time to time.

(b)  “Base Management Fee” means the base management fee, calculated and paid
monthly in arrears, in an amount equal to (i) 1/12 of Equity multiplied by (ii)
1.75%; provided that the foregoing calculation of the Base Management Fee shall
be adjusted to exclude one-time events pursuant to changes in GAAP, as well as
non-cash charges after discussion between the Manager and the Independent
Directors and approval by a majority of the Independent Directors in the case of
non-cash charges.

(c)  “Board of Directors” means the Board of Directors of the Company.

(d)  “Change of Control” means the occurrence of any of the following:

(i)    the sale, lease or transfer, in one or a series of related transactions,
of all or substantially all of the assets of the Manager, taken as a whole, to
any Person other than Kohlberg Kravis Roberts & Co. L.P. or any of its
affiliates; or

(ii)  the acquisition by any Person or group (within the meaning of Section
13(d)(3) or Section 14(d)(2) of the Exchange Act, or any successor provision),
including any group acting for the purpose of acquiring, holding or disposing of
securities (within the meaning of Rule 13d-5(b)(1) under the Exchange Act),
other than Kohlberg Kravis Roberts & Co. L.P. and its affiliates, in a single
transaction or in a related series of transactions, by way of merger,
consolidation or other business combination or purchase of beneficial ownership
(within the meaning of Rule 13d-3 under the Exchange Act, or any successor
provision) of 50% or more of the total voting power of the voting capital
interests of the Manager.

(e)  “Code” means the Internal Revenue Code of 1986, as amended.

(f)  “Equity” means, for purposes of calculating the Base Management Fee, for
any month the sum of the net proceeds from any issuance of Shares, after
deducting any underwriting discounts and commissions and other expenses and
costs relating to the issuance, plus the Company’s retained earnings at the end
of such month


--------------------------------------------------------------------------------


(without taking into account any non-cash equity compensation expense incurred
in current or prior periods), which amount shall be reduced by any amount that
the Company pays for repurchases of Shares; provided that the foregoing
calculation of Equity shall be adjusted to exclude one-time events pursuant to
changes in GAAP, as well as non-cash charges after discussion between the
Manager and the Independent Directors and approval by a majority of the
Independent Directors in the case of non-cash charges; provided, further, that
for any month during which there is an issuance of Shares (a “New Issuance”),
Equity shall be equitably adjusted for the month so as to take into
consideration the amount of Equity before and after any New Issuance.

(g)  “Exchange Act” means the Securities Exchange Act of 1934, as amended.

(h)  “Federal Reserve Board” means the Board of Governors of the Federal Reserve
System.

(i)  “GAAP” means generally accepted accounting principles, as applied in the
United States.

(j)  “Governing Instruments” means, with regard to any entity, the articles of
incorporation and bylaws in the case of a corporation, certificate of limited
partnership (if applicable) and the partnership agreement in the case of a
general or limited partnership, the articles of formation and the operating
agreement in the case of a limited liability company, the trust instrument in
the case of a trust, or similar governing documents, in each case as amended
from time to time.

(k)  “Incentive Compensation” means an incentive management fee calculated and
payable each fiscal quarter in an amount, not less than zero, equal to the
product of: (i) twenty-five percent (25%) of the dollar amount by which (A) the
Company’s Net Income, before Incentive Compensation, for such quarter per Share
(based on the weighted average number of Shares outstanding for such quarter)
exceeds (B) an amount equal to (1) the weighted average of the price per share
of common stock of KKR Corp. in the initial offering and any subsequent
offerings and the price per Share in any subsequent offerings by the Company, in
each case at the time of issuance thereof, multiplied by (2) the greater of (a)
2.00% and (b) 0.50% plus one-fourth of the Ten Year Treasury Rate for such
quarter, multiplied by (ii) the weighted average number of Shares outstanding
during such quarter; provided that the foregoing calculation of Incentive
Compensation shall be adjusted to exclude one-time events pursuant to changes in
GAAP, as well as non-cash charges after discussion between the Manager and the
Independent Directors and approval by a majority of the Independent Directors in
the case of non-cash charges.

(l)  “Independent Directors” means the members of the Board of Directors who are
not officers or employees of the Manager or any Person directly or indirectly
controlling or controlled by the Manager, and who are otherwise “independent” in
accordance with the Company’s Governing Instruments and, if applicable, the
rules of any national securities exchange on which the Shares are listed.

(m)  “Investment Company Act” means the Investment Company Act of 1940, as
amended.

(n)  “Investments” means the investments of the Company and the Subsidiaries.

(o)  “Net Income” shall be determined by calculating the net income available to
owners of Shares before non-cash equity compensation expense, in accordance with
GAAP.

(p)  “Person” means any individual, corporation, partnership, joint venture,
limited liability company, estate, trust, unincorporated association, any
federal, state, county or municipal government or any bureau, department or
agency thereof and any fiduciary acting in such capacity on behalf of any of the
foregoing.

(q)  “REIT” means a “real estate investment trust” as defined under the Code.

(r)  “Share” means a share representing a limited liability company interest in
the Company now or hereafter authorized.

(s)  “Subsidiary” means any subsidiary of the Company; any partnership, the
general partner of which is the Company or any subsidiary of the Company; and
any limited liability company, the managing member of which is the Company or
any subsidiary of the Company.

2


--------------------------------------------------------------------------------


(t)  “Ten Year Treasury Rate” means the average of weekly average yield to
maturity for U.S. Treasury securities (adjusted to a constant maturity of ten
(10) years) as published weekly by the Federal Reserve Board in publication
H.15, or any successor publication, during a fiscal quarter.

(u)  “Treasury Regulations” means the regulations promulgated under the Code
from time to time, as amended.

SECTION 2.                                APPOINTMENT AND DUTIES OF THE MANAGER.

(a)  The Company hereby appoints the Manager to manage the assets of the Company
subject to the further terms and conditions set forth in this Agreement and the
Manager hereby agrees to use its commercially reasonable efforts to perform each
of the duties set forth herein. The appointment of the Manager shall be
exclusive to the Manager except to the extent that the Manager otherwise agrees,
in its sole and absolute discretion, and except to the extent that the Manager
elects, pursuant to the terms of this Agreement, to cause the duties of the
Manager hereunder to be provided by third parties.

(b)  The Manager, in its capacity as manager of the assets and the day-to-day
operations of the Company, at all times will be subject to the supervision of
the Company’s Board of Directors and will have only such functions and authority
as the Company may delegate to it including, without limitation, the functions
and authority identified herein and delegated to the Manager hereby. The Manager
will be responsible for the day-to-day operations of the Company and will
perform (or cause to be performed) such services and activities relating to the
assets and operations of the Company as may be appropriate, including, without
limitation:

(i)  serving as the Company’s consultant with respect to the periodic review of
the investment criteria and parameters for Investments, borrowings and
operations, any modifications to which shall be approved by a majority of the
Independent Directors (such policy guidelines as initially approved, as the same
may be modified with such approval, the “Guidelines”) and other policies for
approval by the Board of Directors;

(ii)  investigation, analysis and selection of investment opportunities;

(iii)  with respect to prospective investments by the Company and dispositions
of Investments, conducting negotiations with sellers and purchasers and their
respective agents, representatives and investment bankers;

(iv)  engaging and supervising, on behalf of the Company and at the Company’s
expense, independent contractors which provide investment banking, mortgage
brokerage, securities brokerage and other financial services and such other
services as may be required relating to the Investments;

(v)  negotiating on behalf of the Company for the sale, exchange or other
disposition of any Investments;

(vi)  coordinating and managing operations of any joint venture or co-investment
interests held by the Company and conducting all matters with the joint venture
or co-investment partners;

(vii)  providing executive and administrative personnel, office space and office
services required in rendering services to the Company;

(viii)  administering the day-to-day operations of the Company and performing
and supervising the performance of such other administrative functions necessary
in the management of the Company as may be agreed upon by the Manager and the
Board of Directors, including, without limitation, the collection of revenues
and the payment of the Company’s debts and obligations and maintenance of
appropriate computer services to perform such administrative functions;

3


--------------------------------------------------------------------------------


(ix)  communicating on behalf of the Company with the holders of any equity or
debt securities of the Company as required to satisfy the reporting and other
requirements of any governmental bodies or agencies or trading markets and to
maintain effective relations with such holders;

(x)  counseling the Company in connection with policy decisions to be made by
the Board of Directors;

(xi)  evaluating and recommending to the Board of Directors hedging strategies
and engaging in hedging activities on behalf of the Company, consistent with
such strategies, as so modified from time to time, with KKR Corp.’s status as a
REIT, with the Company’s status as a partnership for federal income tax purposes
(and not as an association or publicly traded partnership taxable as a
corporation) and with the Guidelines;

(xii) counseling the Company regarding the maintenance of its status as a
partnership for federal income tax purposes and monitoring compliance with the
various requirements necessary to avoid treatment of the Company as an
association or a publicly traded partnership taxable as a corporation as set out
in the Code and the Treasury Regulations thereunder;

(xiii)  counseling the Company regarding the maintenance of KKR Corp.’s status
as a REIT and monitoring compliance with the various REIT qualification tests
and other rules set out in the Code and Treasury Regulations thereunder;

(xiv)  counseling the Company regarding the maintenance of its exemption from
the Investment Company Act and monitoring compliance with the requirements for
maintaining an exemption from that Act;

(xv)  assisting the Company in developing criteria for asset purchase
commitments that are specifically tailored to the Company’s investment
objectives and making available to the Company its knowledge and experience with
respect to mortgage loans, real estate, real estate securities, other real
estate-related assets and non-real estate related assets;

(xvi)  representing and making recommendations to the Company in connection with
the purchase and finance of, and commitment to purchase and finance, mortgage
loans (including on a portfolio basis), real estate, real estate securities,
other real estate-related assets and non-real estate related assets, and in
connection with the sale and commitment to sell such assets;

(xvii)  monitoring the operating performance of the Investments and providing
periodic reports with respect thereto to the Board of Directors, including
comparative information with respect to such operating performance and budgeted
or projected operating results;

(xviii)  investing and re-investing any moneys and securities of the Company
(including investing in short-term Investments pending investment in
Investments, payment of fees, costs and expenses, or payments of dividends or
distributions to stockholders and partners of the Company) and advising the
Company as to its capital structure and capital raising;

(xix)  causing the Company to retain qualified accountants and legal counsel, as
applicable, to assist in developing appropriate accounting procedures,
compliance procedures and testing systems with respect to financial reporting
obligations and compliance with the provisions of the Code applicable to
partnerships and REITs and to conduct quarterly compliance reviews with respect
thereto;

(xx)  causing the Company and the Subsidiaries to qualify to do business in all
applicable jurisdictions and to obtain and maintain all appropriate licenses;

(xxi)  assisting the Company in complying with all regulatory requirements
applicable to the Company in respect of its business activities, including
preparing or causing to be prepared all financial

4


--------------------------------------------------------------------------------


statements required under applicable regulations and contractual undertakings
and all reports and documents, if any, required under the Exchange Act;

(xxii)  taking all necessary actions to enable the Company to make required tax
filings and reports, including soliciting holders for required information to
the extent provided by the provisions of the Code applicable to partnerships and
REITs;

(xxiii)  handling and resolving all claims, disputes or controversies (including
all litigation, arbitration, settlement or other proceedings or negotiations) in
which the Company or any Subsidiary may be involved or to which the Company or
any Subsidiary may be subject arising out of the day-to-day operations of the
Company or any Subsidiary, subject to such limitations or parameters as may be
imposed from time to time by the Board of Directors;

(xxiv)  using commercially reasonable efforts to cause expenses incurred by or
on behalf of the Company or any Subsidiary to be commercially reasonable or
commercially customary and within any budgeted parameters or expense guidelines
set by the Board of Directors from time to time;

(xxv)  performing such other services as may be required from time to time for
management and other activities relating to the assets of the Company as the
Board of Directors shall reasonably request or the Manager shall deem
appropriate under the particular circumstances; and

(xxvi)  using commercially reasonable efforts to cause the Company and each
Subsidiary to comply with all applicable laws.

Without limiting the foregoing, the Manager will perform portfolio management
services (the “Portfolio Management Services”) on behalf of the Company with
respect to the Investments. Such services will include, but not be limited to,
consulting with the Company on the purchase and sale of, and other investment
opportunities in connection with, the Company’s portfolio of assets; the
collection of information and the submission of reports pertaining to the
Company’s assets, interest rates and general economic conditions; periodic
review and evaluation of the performance of the Company’s portfolio of assets;
acting as liaison between the Company and banking, mortgage banking, investment
banking and other parties with respect to the purchase, financing and
disposition of assets; and other customary functions related to portfolio
management. Additionally, the Manager will perform monitoring services (the
“Monitoring Services”) on behalf of the Company with respect to any loan
servicing activities provided by third parties. Such Monitoring Services will
include, but not be limited to, negotiating servicing agreements; acting as a
liaison between the servicers of the assets and the Company; review of
servicers’ delinquency, foreclosure and other reports on assets; supervising
claims filed under any insurance policies; and enforcing the obligation of any
servicer to repurchase assets.

(c)  The Manager may enter into agreements with other parties, including its
affiliates, for the purpose of engaging one or more parties for and on behalf,
and at the sole cost and expense, of the Company to provide property management,
asset management, leasing, development and/or other services to the Company
(including, without limitation, Portfolio Management Services and Monitoring
Services) pursuant to agreement(s) with terms which are then customary for
agreements regarding the provision of services to companies that have assets
similar in type, quality and value to the assets of the Company; provided that
(i) any such agreements entered into with affiliates of the Manager shall be (A)
on terms no more favorable to such affiliate then would be obtained from a third
party on an arm’s-length basis and (B) to the extent the same do not fall within
the provisions of the Guidelines, approved by a majority of the Independent
Directors, (ii) with respect to Portfolio Management Services, (A) any such
agreements shall be subject to the Company’s prior written approval and (B) the
Manager shall remain liable for the performance of such Portfolio Management
Services, and (iii) with respect to Monitoring Services, any such agreements
shall be subject to the Company’s prior written approval.

(d)  The Manager may retain, for and on behalf, and at the sole cost and
expense, of the Company, such services of accountants, legal counsel,
appraisers, insurers, brokers, transfer agents, registrars, developers,
investment banks, financial advisors, banks and other lenders and others as the
Manager deems necessary or advisable in connection with the management and
operations of the Company. Notwithstanding anything contained herein to the
contrary, the Manager shall have the right to cause any such services to be
rendered by its employees or

5


--------------------------------------------------------------------------------


affiliates. The Company shall pay or reimburse the Manager or its affiliates
performing such services for the cost thereof; provided that such costs and
reimbursements are no greater than those which would be payable to outside
professionals or consultants engaged to perform such services pursuant to
agreements negotiated on an arm’s-length basis.

(e)  As frequently as the Manager may deem necessary or advisable, or at the
direction of the Board of Directors, the Manager shall, at the sole cost and
expense of the Company, prepare, or cause to be prepared, with respect to any
Investment, reports and other information with respect to such Investment as may
be reasonably requested by the Company.

(f)  The Manager shall prepare, or cause to be prepared, at the sole cost and
expense of the Company, all reports, financial or otherwise, with respect to the
Company reasonably required by the Board of Directors in order for the Company
to comply with its Governing Instruments or any other materials required to be
filed with any governmental body or agency, and shall prepare, or cause to be
prepared, all materials and data necessary to complete such reports and other
materials including, without limitation, an annual audit of the Company’s books
of account by a nationally recognized independent accounting firm.

(g)  The Manager shall prepare regular reports for the Board of Directors to
enable the Board of Directors to review the Company’s acquisitions, portfolio
composition and characteristics, credit quality, performance and compliance with
the Guidelines and policies approved by the Board of Directors.

(h)  Notwithstanding anything contained in this Agreement to the contrary,
except to the extent that the payment of additional moneys is proven by the
Company to have been required as a direct result of the Manager’s acts or
omissions which result in the right of the Company to terminate this Agreement
pursuant to Section 15 of this Agreement, the Manager shall not be required to
expend money (“Excess Funds”) in connection with any expenses that are required
to be paid for or reimbursed by the Company pursuant to Section 9 in excess of
that contained in any applicable Company Account (as herein defined) or
otherwise made available by the Company to be expended by the Manager hereunder.
Failure of the Manager to expend Excess Funds out-of-pocket shall not give rise
or be a contributing factor to the right of the Company under Section 13(a) of
this Agreement to terminate this Agreement due to the Manager’s unsatisfactory
performance.

(i)  In performing its duties under this Section 2, the Manager shall be
entitled to rely reasonably on qualified experts and professionals (including,
without limitation, accountants, legal counsel and other professional service
providers) hired by the Manager at the Company’s sole cost and expense.

SECTION 3.                                DEVOTION OF TIME; ADDITIONAL
ACTIVITIES.

(a)  The Manager will provide the Company with a management team, including a
Chief Executive Officer, Chief Financial Officer and Chief Operating Officer,
along with appropriate support personnel, to provide the management services to
be provided by the Manager to the Company hereunder, the members of which team
shall have as their primary responsibility the management of the Company and
shall devote such of their time to the management of the Company as the Board of
Directors reasonably deems necessary and appropriate, commensurate with the
level of activity of the Company from time to time. The Chief Financial Officer
provided by the Manager shall be exclusively dedicated to the operations of the
Company.

(b)  The Manager hereby agrees that neither the Manager nor any entity
controlled by or under common control with the Manager shall raise, advise or
sponsor any new investment fund, company or vehicle, including a REIT, that
invests primarily in domestic mortgage-backed securities; provided that for
purposes of the foregoing limitation, a portfolio company of any private equity
fund controlled by Kohlberg Kravis Roberts & Co. L.P. shall be deemed not to be
an entity under common control with the Manager.  The Company shall have the
benefit of the Manager’s best judgment and effort in rendering services and, in
furtherance of the foregoing, the Manager shall not undertake activities which,
in its judgment, will substantially and adversely affect the performance of its
obligations under this Agreement.

(c)  Except to the extent set forth in clauses (a) and (b) above, nothing herein
shall prevent the Manager or any of its affiliates or any of the officers and
employees of any of the foregoing from engaging in other

6


--------------------------------------------------------------------------------


businesses or from rendering services of any kind to any other person or entity,
including investment in, or advisory service to others investing in, any type of
investment, including investments which meet the principal investment objectives
of the Company.

(d)  Managers, members, partners, officers, employees and agents of the Manager
or affiliates of the Manager may serve as directors, officers, employees,
agents, nominees or signatories for the Company or any Subsidiary, to the extent
permitted by their Governing Instruments or by any resolutions duly adopted by
the Board of Directors pursuant to the Company’s Governing Instruments. When
executing documents or otherwise acting in such capacities for the Company, such
persons shall use their respective titles in the Company.

SECTION 4.                                AGENCY. The Manager shall act as agent
of the Company in making, acquiring, financing and disposing of Investments,
disbursing and collecting the Company’s funds, paying the debts and fulfilling
the obligations of the Company, supervising the performance of professionals
engaged by or on behalf of the Company and handling, prosecuting and settling
any claims of or against the Company, the Board of Directors, holders of the
Company’s securities or the Company’s representatives or properties.

SECTION 5.                                BANK ACCOUNTS. At the direction of the
Board of Directors, the Manager may establish and maintain one or more bank
accounts in the name of the Company or any Subsidiary (any such account, a
“Company Account”), and may collect and deposit funds into any such Company
Account or Company Accounts, and disburse funds from any such Company Account or
Company Accounts, under such terms and conditions as the Board of Directors may
approve; and the Manager shall from time to time render appropriate accountings
of such collections and payments to the Board of Directors and, upon request, to
the auditors of the Company or any Subsidiary.

SECTION 6.                                RECORDS; CONFIDENTIALITY. The Manager
shall maintain appropriate books of accounts and records relating to services
performed under this Agreement, and such books of account and records shall be
accessible for inspection by representatives of the Company or any Subsidiary at
any time during normal business hours upon one (1) business day’s advance
written notice. The Manager shall keep confidential any and all information
obtained in connection with the services rendered under this Agreement and shall
not disclose any such information (or use the same except in furtherance of its
duties under this Agreement) to nonaffiliated third parties except (i) with the
prior written consent of the Board of Directors, (ii) to legal counsel,
accountants and other professional advisors; (iii) to appraisers, financing
sources and others in the ordinary course of the Company’s business; (iv) to
governmental officials having jurisdiction over the Company; (v) in connection
with any governmental or regulatory filings of the Company or disclosure or
presentations to Company investors; or (vi) as required by law or legal process
to which the Manager or any Person to whom disclosure is permitted hereunder is
a party. The foregoing shall not apply to information which has previously
become publicly available through the actions of a Person other than the Manager
not resulting from the Manager’s violation of this Section 6. The provisions of
this Section 6 shall survive the expiration or earlier termination of this
Agreement for a period of one year.

SECTION 7.                                OBLIGATIONS OF MANAGER; RESTRICTIONS.

(a)  The Manager shall require each seller or transferor of investment assets to
the Company to make such representations and warranties regarding such assets as
may, in the judgment of the Manager, be necessary and appropriate. In addition,
the Manager shall take such other action as it deems necessary or appropriate
with regard to the protection of the Investments.

(b)  The Manager shall refrain from any action that, in its sole judgment made
in good faith, (i) is not in compliance with the Guidelines, (ii) would cause
the Company to be treated as an association or publicly traded partnership
taxable as a corporation, (iii) would adversely affect the status of KKR Corp.
as a REIT under the Code or (iv) would violate any law, rule or regulation of
any governmental body or agency having jurisdiction over the Company or any
Subsidiary or that would otherwise not be permitted by the Company’s Governing
Instruments. If the Manager is ordered to take any such action by the Board of
Directors, the Manager shall promptly notify the Board of Directors of the
Manager’s judgment that such action would adversely affect such status or
violate any such law, rule or regulation or the Governing Instruments.
Notwithstanding the foregoing, the Manager, its directors, officers,
stockholders and employees shall not be liable to the Company or any Subsidiary,
the Board of Directors,

7


--------------------------------------------------------------------------------


or the Company’s or any Subsidiary’s shareholders, interest holders or partners,
for any act or omission by the Manager, its directors, officers, stockholders or
employees except as provided in Section 11 of this Agreement.

(c)  The Manager shall not (i) consummate any transaction which would involve
the acquisition by the Company of an asset in which the Manager or any affiliate
thereof has an ownership interest or the sale by the Company of an asset to the
Manager or any affiliate thereof, or (ii) under circumstances where the Manager
is subject to an actual or potential conflict of interest, in the reasonable
judgment of the Manager, because it manages both the Company and another Person
(not an affiliate of the Company) with which the Company has a contractual
relationship, take any action constituting the granting to such Person of a
waiver, forbearance or other relief, or the enforcement against such Person of
remedies, under or with respect to the applicable contract, unless such
transaction or action, as the case may be and in each case, is approved by a
majority of the Independent Directors.

(d)  The Board of Directors periodically reviews the Guidelines and the
Company’s portfolio of Investments but will not review each proposed investment,
except as otherwise provided herein. If a majority of the Independent Directors
determine in their periodic review of transactions that a particular transaction
does not comply with the Guidelines (including as a result of violation of the
provisions of Section 7(c) above), then a majority of the Independent Directors
will consider what corrective action, if any, can be taken. The Manager shall be
permitted to rely upon the direction of the Secretary of the Company to evidence
the approval of the Board of Directors or the Independent Directors with respect
to a proposed investment.

(e)  The Manager shall at all times during the term of this Agreement maintain
“errors and omissions” insurance coverage and other insurance coverage which is
customarily carried by property, asset and investment managers performing
functions similar to those of the Manager under this Agreement with respect to
assets similar to the assets of the Company, in an amount which is comparable to
that customarily maintained by other managers or servicers of similar assets.

SECTION 8.                                COMPENSATION.

(a)  During the Initial Term of this Agreement, as the same may be extended from
time to time, the Company shall pay the Manager the Base Management Fee monthly
in arrears.

(b)  The Manager shall compute each installment of the Base Management Fee
within fifteen (15) business days after the end of the calendar month with
respect to which such installment is payable. A copy of the computations made by
the Manager to calculate such installment shall thereafter, for informational
purposes only and subject in any event to Section 13(a) of this Agreement,
promptly be delivered to the Board of Directors and, upon such delivery, payment
of such installment of the Base Management Fee shown therein shall be due and
payable no later than the date which is twenty (20) business days after the end
of the calendar month with respect to which such installment is payable.

(c)  The Base Management Fee is subject to adjustment pursuant to and in
accordance with the provisions of Sections 8(f) and 13(a) of this Agreement.

(d)  In addition to the Base Management Fee otherwise payable hereunder, the
Company shall pay the Manager quarterly Incentive Compensation. The Incentive
Compensation calculation and payment shall be made for each fiscal quarter in
arrears.

(e)  The Manager shall compute each installment of the Incentive Compensation
within 30 days after the end of each fiscal quarter with respect to which such
installment is payable.  A copy of the computations made by the Manager to
calculate such installment shall thereafter, for informational purposes only and
subject in any event to Section 13(a) of this Agreement, promptly be delivered
to the Board of Directors and, upon such delivery, payment of such installment
of the Incentive Compensation shown therein shall be due and payable no later
than the date which is five (5) business days after the date of delivery to the
Board of Directors of such computations.

(f)  The Manager shall have the right to allocate any option or restricted share
awards granted to it by the Company or KKR Corp. at its sole and absolute
discretion.  To the extent that such awards (or the Shares

8


--------------------------------------------------------------------------------


relating thereto) are not eligible to be registered for sale pursuant to a
Registration Statement on Form S-8 relating to the 2004 Amended and Restated
Stock Incentive Plan, at the request of the Manager the Company agrees to file
with the Securities and Exchange Commission as soon as reasonably practicable a
shelf registration statement providing for the sale of such awards (or the
Shares relating thereto) and to use its commercially reasonably efforts to cause
such registration statement to be declared effective as promptly as practicable
following such filing.

(g)  At the election of the Company, the Manager will allocate the Base
Management Fee and the Incentive Management Fee between the Company and each of
its Subsidiaries, based on an allocation formula determined in good faith by the
Manager, the Company and its Subsidiaries, and shall provide directly to the
Company and each of its Subsidiaries the computation of the amount of the Base
Management Fee and Incentive Management Fee allocated to each such entity.  If
that separate computation is provided, the Company and each of its Subsidiaries
will be liable for payment of its allocable share of the Base Management Fee and
the Incentive Management Fee and shall pay such amount directly to the Manager.

SECTION 9.                                EXPENSES OF THE COMPANY. The Company
shall pay all of its expenses and shall reimburse the Manager for documented
expenses of the Manager incurred on its behalf (collectively, the “Expenses”).
Expenses include all costs and expenses which are expressly designated elsewhere
in this Agreement as the Company’s, together with the following:

(a)  expenses in connection with the rent, issuance and transaction costs
incident to the acquisitions, disposition and financing of Investments;

(b)  costs of legal, tax, accounting, consulting, auditing, administrative and
other similar services rendered for the Company by providers retained by the
Manager or, if provided by the Manager’s employees, in amounts which are no
greater than those which would be payable to outside professionals or
consultants engaged to perform such services pursuant to agreements negotiated
on an arm’s-length basis;

(c)  the compensation and expenses of the Company’s directors and the cost of
liability insurance to indemnify the Company’s directors and officers;

(d)  costs associated with the establishment and maintenance of any credit
facilities and other indebtedness of the Company or any Subsidiary (including
commitment fees, accounting fees, legal fees, closing and other costs) or any
securities offerings of the Company;

(e)  expenses connected with communications to holders of securities of the
Company or any Subsidiary and other bookkeeping and clerical work necessary in
maintaining relations with holders of such securities and in complying with the
continuous reporting and other requirements of governmental bodies or agencies,
including, without limitation, all costs of preparing and filing required
reports with the Securities and Exchange Commission, the costs payable by the
Company to any transfer agent and registrar in connection with the listing
and/or trading of the Company’s shares on any exchange, the fees payable by the
Company to any such exchange in connection with its listing, costs of preparing,
printing and mailing the Company’s annual report to the holders of its shares
and proxy materials with respect to any meeting of the interest holders of the
Company

(f)  costs associated with any computer software or hardware, electronic
equipment or purchased information technology services from third party vendors
that is used solely for the Company or any Subsidiary;

(g)  expenses incurred by managers, officers, employees and agents of the
Manager for travel on behalf of the Company or any Subsidiary and other
out-of-pocket expenses incurred by managers, officers, employees and agents of
the Manager in connection with the purchase, financing, refinancing, sale or
other disposition of an Investment or establishment and maintenance of any
credit facilities and other indebtedness or any securities offerings of the
Company or any Subsidiary;

(h)  costs and expenses incurred with respect to market information systems and
publications, research publications and materials, and settlement, clearing and
custodial fees and expenses;

(i)  compensation and expenses of the Company’s custodian, transfer agent or
trustee, if any;

9


--------------------------------------------------------------------------------


(j)  the costs of maintaining compliance with all federal, state and local rules
and regulations or any other regulatory agency;

(k)  all taxes and license fees;

(l)  all insurance costs incurred in connection with the operation of the
Company’s and the Subsidiary’s business except for the costs attributable to the
insurance that the Manager elects to carry for itself and its employees;

(m)  costs and expenses incurred in contracting with third parties, including
affiliates of the Manager, for the servicing and special servicing of assets of
the Company or any Subsidiary;

(n)  all other costs and expenses relating to the Company’s business and
investment operations, including, without limitation, the costs and expenses of
acquiring, owning, protecting, maintaining, developing and disposing of
Investments, including appraisal, reporting, audit and legal fees;

(o)  expenses relating to any office(s) or office facilities, including but not
limited to disaster backup recovery sites and facilities, maintained for the
Company or Investments separate from the office or offices of the Manager;

(p)  expenses connected with the payments of interest, dividends or
distributions in cash or any other form authorized or caused to be made by the
Board of Directors to or on account of the holders of securities of the Company
or any Subsidiary, including, without limitation, in connection with any
distribution or dividend reinvestment plan;

(q)  any judgment or settlement of pending or threatened proceedings (whether
civil, criminal or otherwise) against the Company or any Subsidiary, or against
any trustee, director or officer of the Company or of any Subsidiary in his or
her capacity as such for which the Company or any Subsidiary is required to
indemnify such trustee, director or officer by any court or governmental agency,
or settlement of pending or threatened proceedings;

(r)  the Company’s pro rata portion of rent, telephone, utilities, office
furniture, equipment, machinery and other office, internal and overhead expenses
of the Manager and its affiliates required for the Company’s operations; and

(s)  all other expenses actually incurred by the Manager which are reasonably
necessary for the performance by the Manager of its duties and functions under
this Agreement.

The provisions of this Section 9 shall survive the expiration or earlier
termination of this Agreement to the extent such expenses have previously been
incurred or are incurred in connection with such expiration or termination.

SECTION 10.                          CALCULATIONS OF EXPENSES.

The Manager shall prepare a statement documenting the Expenses of the Company
and the Subsidiaries and the Expenses incurred by the Manager on behalf of the
Company and the Subsidiaries during each calendar month, and shall deliver such
statement to the Company within 20 days after the end of each calendar month.
Expenses incurred by the Manager on behalf of the Company or any Subsidiary
shall be reimbursed by the Company to the Manager on the first business day of
the month immediately following the date of delivery of such statement;
provided, however, that such reimbursements may be offset by the Manager against
amounts due to the Company. At the election of the Company, the Manager will
allocate the Expenses between the Company and each of its Subsidiaries, based on
an allocation formula determined in good faith by the Manager, the Company and
its Subsidiaries, and shall provide directly to the Company and each of its
Subsidiaries the computation of the Expenses allocated to each such entity. If
that separate computation is provided, the Company and each of its Subsidiaries
will be liable for payment of its allocable share of Expenses and shall pay such
amount directly to the Manager. The provisions of this Section 10 shall survive
the expiration or earlier termination of this Agreement.

10


--------------------------------------------------------------------------------


SECTION 11.                          LIMITS OF MANAGER RESPONSIBILITY;
INDEMNIFICATION.

(a)  The Manager assumes no responsibility under this Agreement other than to
render the services called for under this Agreement in good faith and shall not
be responsible for any action of the Board of Directors in following or
declining to follow any advice or recommendations of the Manager, including as
set forth in Section 7(b) of this Agreement. The Manager, its members, managers,
officers and employees will not be liable to the Company or any Subsidiary, to
the Board of Directors, or the Company’s or any Subsidiary’s shareholders,
interest holders or partners for any acts or omissions by the Manager, its
members, managers, officers or employees, pursuant to or in accordance with this
Agreement, except by reason of acts constituting bad faith, willful misconduct,
gross negligence or reckless disregard of the Manager’s duties under this
Agreement. The Company shall, to the full extent lawful, reimburse, indemnify
and hold the Manager, its members, managers, officers and employees and each
other Person, if any, controlling the Manager (each, an “Indemnified Party”),
harmless of and from any and all expenses, losses, damages, liabilities,
demands, charges and claims of any nature whatsoever (including attorneys’ fees)
in respect of or arising from any acts or omissions of such Indemnified Party
made in good faith in the performance of the Manager’s duties under this
Agreement and not constituting such Indemnified Party’s bad faith, willful
misconduct, gross negligence or reckless disregard of the Manager’s duties under
this Agreement.

(b)  The Manager shall, to the full extent lawful, reimburse, indemnify and hold
the Company, its interest holders, directors, officers and employees, and each
other Person, if any, controlling the Company (each, a “Company Indemnified
Party”), harmless of and from any and all expenses, losses, damages,
liabilities, demands, charges and claims of any nature whatsoever (including
attorneys’ fees) in respect of or arising from the Manager’s bad faith, willful
misconduct, gross negligence or reckless disregard of its duties under this
Agreement.

SECTION 12.                          NO JOINT VENTURE. Nothing in this Agreement
shall be construed to make the Company and the Manager partners or joint
venturers or impose any liability as such on either of them.

SECTION 13.                          TERM; TERMINATION.

(a)  Until this Agreement is terminated in accordance with its terms, this
Agreement shall be in effect until December 31, 2007 (the “Initial Term”) and
shall be automatically renewed for a one-year term each anniversary date
thereafter (a “Renewal Term”) unless at least two-thirds of the Independent
Directors or the holders of a majority of the outstanding Shares agree that (i)
there has been unsatisfactory performance by the Manager that is materially
detrimental to the Company or (ii) the compensation payable to the Manager
hereunder is unfair; provided that the Company shall not have the right to
terminate this Agreement under clause (ii) above if the Manager agrees to
continue to provide the services under this Agreement at a fee that at least
two-thirds of the Independent Directors determines to be fair pursuant to the
procedure set forth below. If the Company elects not to renew this Agreement at
the expiration of the Initial Term or any such one-year extension term as set
forth above, the Company shall deliver to the Manager prior written notice (the
“Termination Notice”) of the Company’s intention not to renew this Agreement
based upon the terms set forth in this Section 13(a) not less than 180 days
prior to the expiration of the then existing term. If the Company so elects not
to renew this Agreement, the Company shall designate the date (the “Effective
Termination Date”), not less than 180 days from the date of the notice, on which
the Manager shall cease to provide services under this Agreement and this
Agreement shall terminate on such date; provided, however, that in the event
that such Termination Notice is given in connection with a determination that
the compensation payable to the Manager is unfair, the Manager shall have the
right to renegotiate such compensation by delivering to the Company, no fewer
than forty-five (45) days prior to the prospective Effective Termination Date,
written notice (any such notice, a “Notice of Proposal to Negotiate”) of its
intention to renegotiate its compensation under this Agreement. Thereupon, the
Company (represented by the Independent Directors) and the Manager shall
endeavor to negotiate in good faith the revised compensation payable to the
Manager under this Agreement. Provided that the Manager and at least two-thirds
of the Independent Directors agree to the terms of the revised compensation to
be payable to the Manager within 45 days following the receipt of the Notice of
Proposal to Negotiate, the Termination Notice shall be deemed of no force and
effect and this Agreement shall continue in full force and effect on the terms
stated in this Agreement, except that the compensation payable to the Manager
hereunder shall be the revised compensation then agreed upon by the parties to
this Agreement. The Company and the Manager agree to execute and deliver an
amendment to this Agreement setting forth such revised compensation

11


--------------------------------------------------------------------------------


promptly upon reaching an agreement regarding same. In the event that the
Company and the Manager are unable to agree to the terms of the revised
compensation to be payable to the Manager during such 45 day period, this
Agreement shall terminate, such termination to be effective on the date which is
the later of (A) ten (10) days following the end of such 45 day period and (B)
the Effective Termination Date originally set forth in the Termination Notice.

(b)  In the event that this Agreement is terminated in accordance with the
provisions of Section 13(a) of this Agreement, the Company shall pay to the
Manager, on the date on which such termination is effective, a termination fee
(the “Termination Fee”) equal to the amount of four times the sum of the average
annual Base Management Fee and the average annual Incentive Compensation earned
by the Manager during the two 12-month periods immediately preceding the date of
such termination, calculated as of the end of the most recently completed fiscal
quarter prior to the date of termination. The obligation of the Company to pay
the Termination Fee shall survive the termination of this Agreement.

(c)  No later than 180 days prior to the anniversary date of this Agreement of
any year during the Initial Term or Renewal Term, the Manager may deliver
written notice to the Company informing it of the Manager’s intention to decline
to renew this Agreement, whereupon this Agreement shall not be renewed and
extended and this Agreement shall terminate effective on the anniversary date of
this Agreement next following the delivery of such notice.

(d)  If this Agreement is terminated pursuant to this Section 13, such
termination shall be without any further liability or obligation of either party
to the other, except as provided in Sections 6, 9, 10, 13(b) and 16 of this
Agreement. In addition, Section 11 of this Agreement shall survive termination
of this Agreement.

SECTION 14.                          ASSIGNMENT.

(a)  Except as set forth in Section 14(b) of this Agreement, this Agreement
shall terminate automatically in the event of its assignment, in whole or in
part, by the Manager, unless such assignment is consented to in writing by the
Company with the consent of a majority of the Independent Directors; provided,
however, that no such consent shall be required in the case of an assignment by
the Manager to an entity whose day-to-day business and operations are managed
and supervised by Messrs. Fanlo and Netjes (collectively, the “Principals”). Any
such permitted assignment shall bind the assignee under this Agreement in the
same manner as the Manager is bound, and the Manager shall be liable to the
Company for all errors or omissions of the assignee under any such assignment.
In addition, the assignee shall execute and deliver to the Company a counterpart
of this Agreement naming such assignee as Manager. This Agreement shall not be
assigned by the Company without the prior written consent of the Manager, except
in the case of assignment by the Company to another organization which is a
successor (by merger, consolidation or purchase of assets) to the Company, in
which case such successor organization shall be bound under this Agreement and
by the terms of such assignment in the same manner as the Company is bound under
this Agreement.

(b)  Notwithstanding any provision of this Agreement, the Manager may
subcontract and assign any or all of its responsibilities under Sections 2(b),
2(c) and 2(d) of this Agreement to any of its affiliates in accordance with the
terms of this Agreement applicable to any such subcontract or assignment, and
the Company hereby consents to any such assignment and subcontracting. In
addition, provided that the Manager provides prior written notice to the Company
for informational purposes only, nothing contained in this Agreement shall
preclude any pledge, hypothecation or other transfer of any amounts payable to
the Manager under this Agreement.

SECTION 15.                          TERMINATION FOR CAUSE.

(a)  The Company may terminate this Agreement effective upon thirty (30) days’
prior written notice of termination from the Company to the Manager, without
payment of any Termination Fee, if (i) the Manager materially breaches any
provision of this Agreement and such breach shall continue for a period of 30
days after written notice thereof specifying such breach and requesting that the
same be remedied in such 30 day period, (ii) the Manager engages in any act of
fraud, misappropriation of funds, or embezzlement against the Company or any
Subsidiary, (iii) there is an event of any gross negligence on the part of the
Manager in the performance of its

12


--------------------------------------------------------------------------------


duties under this Agreement, (iv) there is a commencement of any proceeding
relating to the Manager’s bankruptcy or insolvency, (v) there is a dissolution
of the Manager or (vi) there is a Change of Control of the Manager.

(b)  The Manager may terminate this Agreement effective upon sixty (60) days’
prior written notice of termination to the Company in the event that the Company
shall default in the performance or observance of any material term, condition
or covenant contained in this Agreement and such default shall continue for a
period of 30 days after written notice thereof specifying such default and
requesting that the same be remedied in such 30 day period.

(c)  The Manager may terminate this Agreement, without payment of any
Termination Fee, in the event the Company becomes regulated as an “investment
company” under the Investment Company Act, with such termination deemed to have
occurred immediately prior to such event.

SECTION 16.                          ACTION UPON TERMINATION. From and after the
effective date of termination of this Agreement, pursuant to Sections 13, 14, or
15 of this Agreement, the Manager shall not be entitled to compensation for
further services under this Agreement, but shall be paid all compensation
accruing to the date of termination and, if terminated pursuant to Section 13 or
Section 15(b), the applicable Termination Fee. Upon such termination, the
Manager shall forthwith:

(i)  after deducting any accrued compensation and reimbursement for its expenses
to which it is then entitled, pay over to the Company or a Subsidiary all money
collected and held for the account of the Company or a Subsidiary pursuant to
this Agreement;

(ii)  deliver to the Board of Directors a full accounting, including a statement
showing all payments collected by it and a statement of all money held by it,
covering the period following the date of the last accounting furnished to the
Board of Directors with respect to the Company or a Subsidiary; and

(iii)  deliver to the Board of Directors all property and documents of the
Company or any Subsidiary then in the custody of the Manager.

SECTION 17.                          RELEASE OF MONEY OR OTHER PROPERTY UPON
WRITTEN REQUEST. The Manager agrees that any money or other property of the
Company or Subsidiary held by the Manager under this Agreement shall be held by
the Manager as custodian for the Company or Subsidiary, and the Manager’s
records shall be appropriately marked clearly to reflect the ownership of such
money or other property by the Company or such Subsidiary. Upon the receipt by
the Manager of a written request signed by a duly authorized officer of the
Company requesting the Manager to release to the Company or any Subsidiary any
money or other property then held by the Manager for the account of the Company
or any Subsidiary under this Agreement, the Manager shall release such money or
other property to the Company or any Subsidiary within a reasonable period of
time, but in no event later than sixty (60) days following such request. The
Manager shall not be liable to the Company, any Subsidiary, the Independent
Directors, or the Company’s or a Subsidiary’s shareholders, interest holders or
partners for any acts performed or omissions to act by the Company or any
Subsidiary in connection with the money or other property released to the
Company or any Subsidiary in accordance with the second sentence of this Section
17. The Company and any Subsidiary shall indemnify the Manager and its members,
managers, officers and employees against any and all expenses, losses, damages,
liabilities, demands, charges and claims of any nature whatsoever, which arise
in connection with the Manager’s release of such money or other property to the
Company or any Subsidiary in accordance with the terms of this Section 17.
Indemnification pursuant to this provision shall be in addition to any right of
the Manager to indemnification under Section 11 of this Agreement.

SECTION 18.                          NOTICES. Unless expressly provided
otherwise in this Agreement, all notices, requests, demands and other
communications required or permitted under this Agreement shall be in writing
and shall be deemed to have been duly given, made and received when delivered
against receipt or upon actual receipt of (i) personal delivery, (ii) delivery
by reputable overnight courier, (iii) delivery by facsimile transmission with
telephonic confirmation or (iv) delivery by registered or certified mail,
postage prepaid, return receipt requested, addressed as set forth below:

13


--------------------------------------------------------------------------------


(a)  If to the Company:

KKR Financial Holdings LLC

555 California Street, 50th Floor

San Francisco, CA 94104

Attention: Chief Executive Officer

(b)  If to the Manager:

KKR Financial Advisors LLC

555 California Street, 50th Floor

San Francisco, CA 94104

Attention: Chief Operating Officer

Either party may alter the address to which communications or copies are to be
sent by giving notice of such change of address in conformity with the
provisions of this Section 18 for the giving of notice.

SECTION 19.                          BINDING NATURE OF AGREEMENT; SUCCESSORS AND
ASSIGNS. This Agreement shall be binding upon and inure to the benefit of the
parties hereto and their respective heirs, personal representatives, successors
and permitted assigns as provided in this Agreement.

SECTION 20.                          ENTIRE AGREEMENT. This Agreement contains
the entire agreement and understanding among the parties hereto with respect to
the subject matter of this Agreement, and supersedes all prior and
contemporaneous agreements, understandings, inducements and conditions, express
or implied, oral or written, of any nature whatsoever with respect to the
subject matter of this Agreement. The express terms of this Agreement control
and supersede any course of performance and/or usage of the trade inconsistent
with any of the terms of this Agreement. This Agreement may not be modified or
amended other than by an agreement in writing signed by the parties hereto.

SECTION 21.                          GOVERNING LAW. THIS AGREEMENT AND THE
RIGHTS AND OBLIGATIONS OF THE PARTIES UNDER THIS AGREEMENT SHALL BE GOVERNED BY,
AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW
YORK.

SECTION 22.                          NO WAIVER; CUMULATIVE REMEDIES. No failure
to exercise and no delay in exercising, on the part of any party hereto, any
right, remedy, power or privilege hereunder shall operate as a waiver thereof;
nor shall any single or partial exercise of any right, remedy, power or
privilege hereunder preclude any other or further exercise thereof or the
exercise of any other right, remedy, power or privilege.  The rights, remedies,
powers and privileges herein provided are cumulative and not exclusive of any
rights, remedies, powers and privileges provided by law.  No waiver of any
provision hereto shall be effective unless it is in writing and is signed by the
party asserted to have granted such waiver.

SECTION 23.                          HEADINGS. The headings of the sections of
this Agreement have been inserted for convenience of reference only and shall
not be deemed part of this Agreement.

SECTION 24.                          COUNTERPARTS. This Agreement may be
executed in any number of counterparts, each of which shall be deemed to be an
original as against any party whose signature appears thereon, and all of which
shall together constitute one and the same instrument. This Agreement shall
become binding when one or more counterparts of this Agreement, individually or
taken together, shall bear the signatures of all of the parties reflected hereon
as the signatories.

SECTION 25.                          SEVERABILITY. Any provision of this
Agreement that is prohibited or unenforceable in any jurisdiction shall, as to
such jurisdiction, be ineffective to the extent of such prohibition or
unenforceability without invalidating the remaining provisions hereof, and any
such prohibition or unenforceability in any jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction

14


--------------------------------------------------------------------------------


SECTION 26.                          GENDER. Words used herein regardless of the
number and gender specifically used, shall be deemed and construed to include
any other number, singular or plural, and any other gender, masculine, feminine
or neuter, as the context requires.

SECTION 27.                          AMENDMENT AND RESTATEMENT.  This Agreement
amends and restates the Original Management Agreement in its entirety.  From and
after the date hereof, this Agreement shall supersede the Original Management
Agreement in its entirety, it being understood that, as to all matters arising
before the date hereof, the Original Management Agreement continues to govern
and control.

15


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.

KKR FINANCIAL HOLDINGS LLC

 

 

 

 

 

 

 

 

By:

/s/ SATURNINO S. FANLO

 

 

 

Name:

Saturnino S. Fanlo

 

 

Title:

Chief Executive Officer

 

 

 

 

 

 

 

KKR FINANCIAL ADVISORS LLC

 

 

 

 

 

 

 

By:

/s/ DAVID A. NETJES

 

 

 

Name:

David A. Netjes

 

 

Title:

Chief Operating Officer

 

 

 

 

 

 

 

KKR FINANCIAL CORP.

 

 

 

 

 

 

 

By:

/s/ DAVID A. NETJES

 

 

 

Name:

David A. Netjes

 

 

Title:

Chief Operating Officer

 

16


--------------------------------------------------------------------------------